Citation Nr: 0729730	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-03 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of 
anthrax injections.

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for Bell's palsy.

7.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

8.  Entitlement to an initial compensable rating for a left 
hip disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to April 
2002 and in April 2003.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2003, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of this hearing is of record.

The issues of entitlement to initial compensable ratings for 
a bilateral hearing loss disability and a left hip disability 
are addressed in the remand that follow the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran does not have a disability of the low back.


2.  The veteran does not have a disability of the thoracic 
spine.

3.  The veteran does not have PTSD.

4.  The veteran does not have a disability resulting from in-
service injections against anthrax.

5.  The veteran does not have a disability resulting from 
exposure to asbestos.

6.  The veteran does not have Bell's palsy.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Thoracic spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  

4.  A chronic disability resulting from anthrax injections 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  A chronic disability resulting from asbestos exposure was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Bell's palsy was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the veteran's claim for entitlement to 
service connection for PTSD, the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in July 2002, prior 
to its initial adjudication of the claim.  Notice with 
respect to the veteran's other claims for service connection 
was provided in May 2002, also prior to the initial 
adjudication of the claims.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
the veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's post-service treatment records.  With 
respect to the veteran's service medical records, the January 
1998 enlistment examination report and treatment records from 
June 2000 to December 2001 are of record.  The RO has made 
several attempts to obtain additional records without success 
and it is clear that further attempts to do so would be 
futile.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Low Back and Thoracic Spine

The veteran contends that he incurred disabilities of the 
lumbar and thoracic spine as a result of an in-service motor 
vehicle accident.  Service medical records show that the 
veteran was involved in a motor vehicle accident in June 2000 
when a truck that he was a passenger in flipped over.  He was 
admitted to the Naval Hospital at Camp Lejeune and was 
treated for a left hip contusion.  His only complaints at 
that time pertained to his left hip.

The post-service medical evidence does not establish that the 
veteran has a current disability of the low back or the 
thoracic spine.  In this regard, the Board notes that the 
veteran reported experiencing low back pain during an 
examination with his private physician in August 2004.  X-
rays showed that joint spaces of the lumbar spine were well 
preserved.  The veteran had a normal gait and station and the 
diagnosis was mechanical back pain.  Similarly, during a VA 
examination of his back in February 2003, the veteran 
provided a history of back pain beginning during service, but 
X-rays of the dorsal and lumbosacral spine were normal.  The 
diagnosis was myofascial mid and lower back pain.  Although 
the veteran has reported experiencing pain in the lumbar and 
thoracic spine, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, 
service connection is not warranted for these claimed 
disabilities.


PTSD

The Board notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  Supportive of his claim are the veteran's own 
statements and a November 2004 letter from a private social 
worker, S.O., noting that the veteran appears to have PTSD.  
The Board finds that this evidence is not very probative as 
the diagnosis of PTSD was made by a social worker who does 
not have a medical degree and did not in any way establish 
her credentials to render a psychiatric diagnosis.  In 
addition, there is no evidence that S.O. reviewed the 
veteran's service medical records or any other related 
documents which would have enabled her to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
see also Owens v. Brown, 7 Vet. App. 429 (1995).  Finally, 
while S.O. noted that her diagnosis of the veteran's PTSD was 
based on events that occurred during his active duty service, 
she does not describe what specific events were relied upon 
when concluding that the veteran has PTSD.  The Board 
therefore finds that the November 2004 letter from S.O. is of 
minimal probative value.  With respect to the veteran's own 
statements, as a lay person, the veteran is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD is the report of a VA 
examination in February 2003.  This examination was performed 
by a physician, who is presumably competent to determine 
whether the veteran meets the criteria for a diagnosis of 
PTSD.  Additionally, the examiner reviewed the entire claims 
folder, including available service medical records, and 
properly supported his conclusion that a diagnosis of PTSD 
was not warranted.  The examiner noted that the veteran did 
not show any evidence of an Axis I psychiatric diagnosis, 
aside from the possibility of some anxiety when riding as a 
passenger in a car.  He also concluded that there was no 
evidence of PTSD due to the veteran's experiences during 
active duty service.

As the preponderance of the evidence establishes that the 
veteran does not have PTSD, there is no reasonable doubt to 
be resolved in the veteran's favor and the claim must be 
denied.


Anthrax Residuals, Asbestos Residuals, Bell's Palsy

The veteran contends that he incurred disabilities as a 
result of in-service anthrax injections and asbestos 
exposure.  He also claims that he was diagnosed with Bell's 
palsy during service and continues to experience sporadic 
episodes of facial numbness.  The available service medical 
records do not show that the veteran was found to have Bell's 
palsy, any residuals of asbestos exposure or any disability 
related to Anthrax.  In fact, the available service medical 
records only document the presence of hearing loss and 
injuries sustained in the veteran's June 2000 motor vehicle 
accident.  

The post-service medical evidence of record is also negative 
for evidence of these claimed conditions.  Although the 
veteran testified in December 2003 that he experienced hives 
following his in-service injections, his skin was found to be 
normal upon clinical examination during a general medical 
examination in February 2003.  In addition, he did not 
describe any symptoms during this examination that were 
attributed to his claimed anthrax injections or asbestos 
exposure.  Furthermore, the veteran was provided an 
examination specifically in response to his claimed Bell's 
palsy in February 2003.  He stated that he experienced Bell's 
palsy during service for two to three months, but denied 
undergoing treatment.  The diagnosis was Bell's palsy, 
completely resolved.  

As noted above, direct service connection may not be granted 
without evidence of a current disability.  See Caluza, 7 Vet. 
App. 498, 506 (1995).  There is no medical evidence 
establishing that the veteran has been diagnosed with a 
chronic disability resulting from his claimed in-service 
anthrax injections or asbestos exposure.  In addition, there 
is no medical evidence establishing that he currently has 
Bell's palsy.  

In essence, the evidence of these claimed disabilities is 
limited to the veteran's own statements.  As noted above, 
this is not competent evidence of the alleged disabilities 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical diagnoses or causation.  
See Espiritu, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of anthrax 
injections is denied.

Entitlement to service connection for residuals of asbestos 
exposure is denied.

Entitlement to service connection for Bell's palsy is denied.


REMAND

The Board notes that the veteran was provided a VCAA notice 
letter in May 2002 pertaining to his claims for entitlement 
to service connection for bilateral hearing loss and a left 
hip disability; however, this letter did not provide notice 
with respect the disability-rating or effective-date element 
of the claims nor is there anything else in the record 
showing that the veteran has been provided appropriate notice 
with respect to his claims for higher initial ratings.

In addition, the Board finds that the veteran should be 
provided VA examinations to determine the current severity of 
his bilateral hearing loss and left hip disabilities.  In 
this regard, the Board notes that the veteran's most recent 
VA examinations were conducted in February 2003, more than 
four years ago, and he has contended that his disabilities 
have worsened since then.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss disability.

4.  The RO or the AMC should also arrange 
for the veteran to be afforded a VA 
examination to determine the current 
degree of severity of his left hip 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the left hip.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The supporting rationale for each opinion 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


